Citation Nr: 0722232	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1971 to March 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
hearing loss and rated the condition as noncompensably 
disabling, effective March 31, 2003.  The veteran appeared at 
a personal hearing before the undersigned in January 2007.

The veteran has also advanced a claim for service connection 
for hypertension.  That claim was denied in an October 2005 
rating decision, to which it does not appear that the veteran 
perfected a timely appeal.  In February 2007, the veteran 
sent another letter in which he stated that he felt the issue 
was on appeal.  That communication from the veteran 
represents a new claim and is referred to the RO for the 
appropriate action.


FINDING OF FACT

The veteran's hearing loss is no more than level I in the 
right ear and no more than level I in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003, September 
2003, November 2003, and July 2005; ratings decisions in June 
2004 and October 2004; a statement of the case in April 2005; 
and a supplemental statement of the case in November 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in a February 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claims for increase arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
would be appropriate.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

The rating criteria include alternate methods of rating 
exceptional patterns of hearing found in 38 C.F.R. § 4.86(a).  
However, those criteria are inapplicable here because the 
evidence does not show for either ear that the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more or that 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  In addition, the 
hearing examiners have not certified that the use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores or for any other reason, so the use of Table VIa is 
not appropriate in this case.  38 C.F.R. § 4.85(c).

At a March 2004 VA audiological examination, pure tone 
thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
40
70
36
LEFT
10
20
45
60
34

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.

For the right ear, the average pure tone threshold of 36 
decibels, along with a speech discrimination rate of 98 
percent warrants a designation of level I under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 34 decibels, along with a speech discrimination 
rate of 98 percent warrants a designation of level I under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 
4.85, where the right ear is level I and the left ear is 
level I the appropriate rating is 0 percent under Diagnostic 
Code 6100.

At a November 2005 VA audiological examination, pure tone 
thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
40
65
36.25
LEFT
20
25
45
50
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

There is no other audiometric date within the period under 
consideration from the date that the veteran established 
service connection for hearing loss.

For the right ear, the average pure tone threshold of 36.25 
decibels, along with a speech discrimination rate of 94 
percent warrants a designation of level I under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 35 decibels, along with a speech discrimination 
rate of 96 percent warrants a designation of level I under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 
4.85, where the right ear is level I and the left ear is 
level I the appropriate rating is 0 percent under Diagnostic 
Code 6100.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, a compensable rating has not 
been warranted during the period for which the veteran has 
established service connection for hearing loss.

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased (compensable) initial rating for 
hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


